Per Curiam.
It appears from the papers presented upon this appeal that the petitioner, James Blewitt, refuses to submit himself to the jurisdiction of the court. If such refusal arises from his infirm condition of mind, so that he is not responsible therefor, it necessarily follows that there is no necessity for the proceedings which were dismissed for the purpose of examining the question as to his restoration to sanity. If he is sane, then his refusal to submit himself to the jurisdiction of the court prevents his having any right to the-equitable intervention of the court in the setting aside of the proceedings by which he was adjudged a lunatic. It therefore necessarily follows that, whether sane or insane, James Blewitt had no right, under the circumstances presented by the papers upon this appeal, to compel the continuance of the proceedings which were dismissed. The order appealed from should therefore be affirmed, with $10 costs and disbursements. All concur. -